Citation Nr: 0719885	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection of a lumbar spine 
condition.  


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from January 1966 to 
October 1967.

In April 2001, the RO received the veteran's claim of 
entitlement to service connection of a lumbar spine disorder.  
In a February 2002 rating decision, the RO denied the claim.  
The veteran disagreed with the February 2002 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2002.

This matter was originally before the Board in October 2003, 
at that time it was remanded in order to accomplish 
additional development.  The development requested was 
completed, and the Agency of Original Jurisdiction (AOJ) 
issued Supplemental Statements of the Case (SSOC) in May and 
June 2004 which continued to deny the claim.  Thereafter the 
matter was returned to the Board.  
In December 2004, the case was again remanded for additional 
development.  That development was completed, and in October 
2006 the AOJ issued a Supplemental Statement of the Case 
which continued to deny the veteran's claim.  

In January 2007, the Board solicited an expert medical 
opinion from an orthopedic surgeon with the Veteran's Health 
Administration (VHA) in March 2005. An opinion from Dr. R.S. 
was received in March 2007 and has been associated with the 
veteran's claims folder.  A copy of the opinion was provided 
to the veteran and the veteran's attorney and an opportunity 
for response was given.  There has been no response.  


  Clarification of the issue on appeal

Low back strain was listed in a June 1971 rating decision as 
not being service connected.  The Board has therefore given 
thought as to whether the issue of entitlement to service 
connection for a lumbar spine disorder was the subject of a 
prior final denial, thus requiring an initial determination 
as to whether new and material evidence be submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996). 

While low back strain was listed on the June 1971 rating 
decision as not being service connected, the veteran did in 
fact not claim entitlement to service connection for a low 
back disorder in the predicate application for compensation 
(VA Form 21-526) filed in January 1971.  At that time, the 
veteran confined his claim to service connection for a 
pilonidal cyst and an elbow scar.

In addition, the RO did not specifically discuss entitlement 
to service connection for a low back disability in the June 
1971 rating decision but merely noted in passing that mild 
low back strain had been identified during the April 1971 VA 
compensation and pension physical examination.  The Board 
finds that the mere mention of a low back disability in the 
June 1971 RO rating decision did not constitute an adverse 
decision as to the matter of the veteran's entitlement to 
service connection for such disability.  

Accordingly, the Board will treat the April 2001 claim as the 
veteran's initial claim with respect to the low back 
disorder.  The practical effect of this is that the veteran 
need not submit new and material evidence to reopen the 
claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Issues not on appeal

In the Board's December 2004 decision, service connection was 
denied for hearing loss, tinnitus,  cervical spine disorder 
and arthritis of the knees and legs.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006).

FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
currently diagnosed arthritis of the lumbar spine is related 
to any event in service.  


CONCLUSION OF LAW

A disability of the veteran's lumbar spine was not incurred 
in or aggravated by service, and may not be so presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
disability.  Essentially, he contends that an April 1967 in-
service injury to his coccyx caused the current lumbar spine 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall concerns

As was alluded to in the Introduction, this case was remanded 
twice previously, in October 2003 and in December 2004.

The October 2003 remand instructed the RO obtain Social 
Security and VA medical records.  That was accomplished.  The 
December 2004 Board remand asked for a physical examination 
of the veteran and readjudication of the claim.  That was 
accomplished, via a November 2005 VA examination report (with 
a January 2006 addendum)and via readjudication by the October 
2006 SSOC.  The Board's remand instructions have therefore 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a July 2001 letter.   
The letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letter specifically 
informed the veteran that if he wished VA to obtain records 
on his behalf, he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them and also specifically informed him of the 
elements which make up a successful claim of entitlement to 
service connection.    
 
The July 2001 letter specifically notified the veteran that 
he could submit or describe any additional evidence that may 
be relevant to his claim.  The letter asked the veteran to 
"tell us about any additional information or evidence" and 
that the RO would then attempt to get it for him and further 
advised the veteran of the procedure for submitting 
additional evidence.  These requests comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In addition, the veteran and his attorney were provided VCAA 
notice by means of a thorough discussion of the VCAA in the 
Board's December 2004 decision/remand.  See the December 13, 
2004 Board decision, pages 4-9.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   




The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In any event, the veteran received specific notice as to 
elements (4) and (5) by a November 2006 letter from VA.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Moreover, the veteran is represented by an 
attorney, who is presumably familiar with the VCAA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the Board concludes that the notification 
provisions of the VCAA have been complied with.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
private treatment records, lay statements, treatise 
information and Social Security Administration (SSA) records.  

In November 2005, the veteran was afforded a VA compensation 
and pension examination and in March 2007 a VHA expert 
opinion was obtained.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  He has been represented by an attorney.  The 
veteran has not requested a hearing.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §  1110 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection of a 
lumbar spine disability.  For the reasons set out immediately 
below, the Board has determined that the preponderance of the 
competent and probative medical evidence of record is against 
a finding that the veteran's current lumbar spine disability 
is related to any event in service.  
 

Hickson element (1), current disability, has been met.  The 
veteran's medical records show a diagnosis of degenerative 
disc disease of the lumbar spine.  

Turning to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address each in turn.  

The veteran's service medical records have been obtained.  
They are pertinently negative for any diagnosis of 
degenerative disc disease, arthritis or any other disease of 
the spine during service.  At the time of the veteran's 
September 1967 separation examination there were no findings 
of any disease of the veteran's spine.  

Furthermore, the presumptive provisions contained in 
38 C.F.R. § 3.309(a) have not been met in this case, as, 
there is no evidence of degenerative disc disease (arthritis) 
of the lumbar spine at separation of service or for many 
years thereafter.  An April 1971 VA medical examination, 
conducted over 3 years after the veteran's separation from 
service, showed normal x-rays of the lumbar spine and no 
indication of arthritis.  There is no indication of arthritis 
of the veteran's lumbar spine until private medical reports 
in 1998 and 1999, over three decades after service and long 
after the expiration of the one year presumptive period.     

With respect to injury, the veteran's service medical records 
clearly indicate that he suffered an injury to his coccyx in 
April 1967.  Element (2) has been met to that extent. 

With respect to Hickson element (3), medical nexus, there are 
of record three competent medical opinions which address the 
potential nexus between the veteran's in-service 1967 coccyx 
injury and his current lumbar spine disability.   These 
include a July 2004 opinion of T.T., P.A. which supports the 
veteran's claim; the March 2007 expert opinion of an 
orthopedic surgeon which is against he claim; and the 
November 2005 VA examination report with a January 2006 
addendum which is unclear and contradictory.    

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The veteran has submitted a July 2004 nexus opinion of T.T., 
P.A.  That opinion consisted solely of a statement that the 
veteran's condition was related to his in-service injury 
which was unsupported by any reasoning.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.].   For this reason, this opinion is afforded little 
weight of probative value.  

In the November 2005 report, the examiner stated that the 
veteran's in-service injury was more likely than not to have 
caused the veteran's  low back disability.  That opinion was 
evidently based on the veteran's self-report of the alleged 
severity of the injury, to include paresthesias in the legs 
from that time forward.  The medical records do not in fact 
contain such complaints.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].   

In the January 2006 addendum, the examiner, after observing 
that the veteran's memory of the events was likely to be 
"somewhat deficient", stated that the injury to the 
veteran's in-service coccyx injury "could not be proven" to 
have caused the lumbar spine problem.  The addendum opinion 
was based on a re-review of the veteran's service medical 
records.  As indicated by the Board above, those records 
showed few effects from the coccyx injury.  

The conclusions reached by the examiner in the examination 
report and subsequent addendum are contradictory on their 
face.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  The end 
result is an opinion which is too unclear to be probative.  
The Board discounts the November 2005/January 2006 
opinion(s).     

Because of the obvious weakness of the medical opinions then 
of record, the Board solicited an expert medical opinion.  
See 38 C.F.R. § 20.901 (2006).  The Board places great weight 
of probative value on the March 2007 expert opinion, which 
concluded that it was less likely than not that the veteran's 
current spinal disability was related to the 1967 coccyx 
injury.  The Board notes that this opinion, unlike the July 
2004 opinion in the veteran's favor, was undertaken with 
review of the veteran's complete record including the records 
of the 1967 injury, the April 1971 VA examination, private 
treatment records, SSA disability determination records and 
both prior opinions.  

Additionally, the Board notes that the March 2007 opinion was 
obtained from a medical doctor with a specialty in orthopedic 
surgery.  The July 2004 opinion was by an physician's 
assistant.  Although a physician's assistant is competent to 
render a medical opinion, see Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments], the Board places greater weight of probative value 
on the expert physician, who is a Clinical Professor at a 
school of medicine.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

Moreover, unlike the July 2004 opinion, the March 2007 
opinion included a supporting rationale.  The medical expert 
concluded that based on a thorough review of the veteran's 
history and the existence of arthritis in several parts of 
the veteran's body (not just in the lumbar spine or any other 
region presumably effected by the 1967 injury), that the 
veteran's current lumbar spine disability was more likely 
indicative of generalized arthritis rather than a consequence 
of in-service events.  

Accordingly, the Board finds that the March 2007 expert 
medical opinion outweighs the other opinions in the file.  

The Board is aware of the veteran's assertions that his 
current lumbar spine disability is related to the 1967 
injury.  However, it is now well-settled that as a lay person 
without medical training the veteran is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Additionally, the Board has considered the medical treatise 
information submitted by the veteran's attorney.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence which is speculative, 
general or inconclusive in nature cannot support a claim. See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Beausoleil, 
supra.  
Such is the case with the evidence submitted here.  The 
treatise information consists solely of Internet print outs 
of articles concerning the medical progress of generalized 
back pain and treatment of pilonidal cysts.  As such, these 
articles are not probative as to point of the relationship, 
if any, between the veteran's in-service accident and his 
current condition.  

Therefore, Hickson element (3) is not satisfied, because a 
preponderance of the evidence is against a finding of a nexus 
between events in service and the current condition.  

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding of a relationship 
between the veteran's current disability and any event in 
service, the criteria for the establishment of service 
connection have not been met.  The benefits sought on appeal 
are therefore denied.     


ORDER

Entitlement to service connection of a lumbar spine disorder 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


